
	

113 S1439 IS: Care Planning Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1439
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Warner (for himself
			 and Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for advanced illness care coordination services for Medicare
		  beneficiaries, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Care Planning Act of
			 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Improvement of advanced illness planning and
				coordination.
					Sec. 4. Quality measurement development.
					Sec. 5. Inclusion of advance care planning materials in the
				Medicare & You handbook.
					Sec. 6. Care Planning Advisory Board.
					Sec. 7. Improvement of policies related to the use and
				portability of advance directives.
					Sec. 8. Additional requirements for facilities.
					Sec. 9. Grants for increasing public awareness of advance care
				planning and advanced illness care.
					Sec. 10. HHS study and report on the storage of advance
				directives.
					Sec. 11. GAO study and report on the provisions of, and
				amendments made by, this Act.
					Sec. 12. Consultation with the Care Planning Advisory
				Board.
					Sec. 13. Rule of construction.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The population of
			 the United States is estimated to age rapidly, with the number of people over
			 the age of 65 set to double to more than 72,000,000, or 1 in 5 Americans, over
			 the next two decades.
			(2)Americans today
			 are living longer and healthier lives than ever before in the history of the
			 United States yet are also facing increased incidence of multiple serious
			 conditions as aging progresses.
			(3)Americans with
			 advanced illness face a complicated and fragmented system of care delivery that
			 puts them at risk for repeat hospitalizations, adverse drug reactions, and
			 conflicting medical advice that may be overwhelming to individuals and
			 families.
			(4)The progression
			 of advanced illness leads to the need for increasingly intensive decision
			 support, health care services, and support from family caregivers.
			(5)The complexity of
			 care needed by individuals with advanced illness may result in uncoordinated
			 care, adverse health outcomes, frustration, wasted time, and undue emotional
			 burdens on individuals and their family caregivers.
			(6)Numerous private
			 sector leaders, including hospitals, health systems, home health agencies,
			 hospice programs, long-term care providers, employers, and other entities, have
			 put in place innovative solutions to provide more comprehensive and coordinated
			 care for Americans living with advanced illness.
			(7)Hospice programs,
			 as one of the longest standing Medicare care coordination benefits that offer a
			 comprehensive set of services via an interdisciplinary team working to provide
			 person- and family-centered care to the frailest and most vulnerable
			 individuals in our communities, can serve as a model for advanced illness care
			 delivery.
			(8)Palliative care
			 programs that serve patients beginning at diagnosis with advanced illness and
			 provide care designed to reduce the symptom burden of illness can serve as a
			 model for interdisciplinary team care planning based on the individual’s goals
			 of care.
			(9)The Government of
			 the United States, as the Nation’s largest purchaser of health care services,
			 must learn from these innovators and encourage health care providers to furnish
			 more supportive and comprehensive advanced illness care to improve the efficacy
			 and quality of health care delivered for generations of Americans to
			 come.
			(10)Health care
			 providers who serve individuals with advanced illness face complicated care
			 systems and legal concerns that may result in over- or under-treatment of
			 individuals with advanced illness.
			(11)Individuals have
			 the well-established right to accept or reject medical treatment that is
			 offered, as well as the well-established right to document their preferences
			 for how treatment decisions should be made if, at some point in the future,
			 they lose the ability to make health care decisions.
			(12)Too often,
			 individuals with advanced illness do not understand the conditions they are
			 facing or their treatment options, and they do not receive the information or
			 support they need to evaluate treatment options in light of their personal
			 goals and values and to document treatment plans in a manner that allows
			 providers and facilities to follow their plans.
			(13)Providing
			 quality services and planning support to individuals with advanced illness will
			 protect and preserve their dignity.
			3.Improvement of
			 advanced illness planning and coordination
			(a)Medicare
			 coverage of planning services
				(1)CoverageSection
			 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
					(A)in subparagraph
			 (EE), by striking and at the end;
					(B)in subparagraph
			 (FF), by inserting and at the end; and
					(C)by inserting after
			 subparagraph (FF) the following new paragraph:
						
							(GG)planning services
				(as defined in subsection
				(iii));
							.
					(2)Services
			 describedSection 1861 of the Social Security Act (42 U.S.C.
			 1395x) is amended by adding at the end the following new subsection:
					
						(iii)Planning services(1)(A)The term planning
				services means a voluntary decisionmaking process that includes the
				elements described in paragraph (2) and is furnished to a planning services
				eligible individual by an applicable provider through an interdisciplinary
				team.
								(B)Planning services may only be
				furnished to a planning services eligible individual under this title once in
				each 12-month period.
								(2)(A)The elements described
				in this paragraph are the following:
									(i)One or more face-to-face encounters
				between one or more members of the interdisciplinary team and the individual
				and, at the individual’s discretion, family caregivers, or, for an individual
				who lacks decisionmaking capacity under State law, the individual’s legally
				authorized representative.
									(ii)The provision of information about
				the typical trajectory of illnesses or conditions that affect the individual,
				including foreseeable care decisions that may need to be made at a future time
				when the individual is likely to be unable to make decisions due to temporary
				or permanent cognitive incapacity.
									(iii)Assisting the individual in defining
				and articulating goals of care, values, and preferences.
									(iv)Providing the individual with (and
				discussing) information about the benefits and burdens of a relevant range of
				treatment options available to the individual, including disease modifying or
				potentially curative treatment, palliative care, which may be provided alone or
				in conjunction with disease modifying treatment, and, when the individual may
				be currently eligible or may become eligible for hospice care due to disease
				progression, hospice care. An applicable provider shall present and discuss
				relevant treatment options that may help the individual to achieve goals of
				care and may not exclude options based on an individual’s age, disability
				status, or the presence of advanced illness unless, in the provider's clinical
				judgment, a treatment option will not achieve the outcome sought by the
				individual.
									(v)Assisting the individual in evaluating
				treatment options and approaches to care to identify those that most closely
				align with the individual’s goals of care, values, and preferences.
									(vi)Preparing, and sharing with relevant
				providers, documentation—
										(I)that states the individual’s goals
				of care, preferences, and values, preferred decisionmaking strategies, and a
				plan of care that is concrete, achievable, and actionable; and
										(II)that is in a paper or electronic
				format, on State or locally recognized forms that are used for the purpose of
				assuring that providers can follow the plan across care settings, such as
				advance directives or portable treatment orders.
										(vii)Referrals to providers, including
				medical and social service providers, who deliver care consistent with the
				plan.
									(viii)Providing culturally and
				educationally appropriate training for the individual and family caregivers to
				support their ability to carry out the plan.
									(B)Even when the individual’s decisional
				capacity is impaired and another person or entity, such as an appointed agent,
				proxy, or surrogate, is exercising legal authority under State law governing
				decisionmaking on behalf of incapacitated individuals, the interdisciplinary
				team shall make a reasonable attempt to include the individual in the planning
				process.
								(3)For purposes of this subsection, the
				term planning services eligible individual means an individual
				that meets at least one of the following criteria:
								(A)The individual is diagnosed with
				metastatic or locally advanced cancer.
								(B)The individual is diagnosed with
				Alzheimer’s disease or another progressive dementia.
								(C)The individual is diagnosed with
				late-stage neuromuscular disease.
								(D)The individual is diagnosed with
				late-stage diabetes.
								(E)The individual is diagnosed with
				late-stage kidney, liver, heart, gastrointestinal, cerebrovascular, or lung
				disease.
								(F)The individual needs assistance with
				two or more activities of daily living (defined as bathing, dressing, eating,
				getting out of bed or a chair, mobility, and toileting) that are caused by one
				or more progressive illnesses.
								(G)The individual meets other criteria
				determined appropriate by the Secretary, including criteria that are designed
				to identify individuals with a need for planning services due to advancing
				illness or risk of decline in cognitive function over time.
								(4)For purposes of this subsection, the
				term applicable provider means a hospice program (as defined in
				section 1861(dd)(2)) or other provider of services (as defined in section
				1861(u)) or supplier (as defined in section 1861(d)) that—
								(A)furnishes planning services through an
				interdisciplinary team; and
								(B)meets such other requirements the
				Secretary may determine to be appropriate.
								(5)(A)For purposes of this
				subsection, the term interdisciplinary team means a group
				that—
									(i)includes—
										(I)a core team of a physician or an
				advance practice registered nurse, a social worker, a nurse; and, subject to
				subparagraph (B), a chaplain, a minister, or the individual’s personal
				religious or spiritual advisor; and
										(II)when necessary to meet an
				individual’s planning needs, other professionals, which may include a
				pharmacist, a licensed clinical social worker, and a psychologist, either as
				ongoing team members or who may be brought in as needed to address the
				individual’s planning needs; and
										(ii)meets requirements that may be
				established by the Secretary.
									(B)An applicable provider furnishing
				planning services to a planning services eligible individual shall offer to the
				individual (or the individual’s legally authorized representative when the
				individual has been found to lack decisional capacity) the opportunity to
				select either a chaplain affiliated with the provider, a minister, or personal
				religious or spiritual advisor who can help to represent the individual’s
				goals, values, and preferences to serve as a core team member at the
				individual’s (or legally authorized representative’s) request.
								(C)The requirements established by the
				Secretary under subparagraph (A)(ii) shall include a requirement that
				interdisciplinary team members (except for the individuals's chosen minister or
				personal religious or spiritual advisor) have training and experience in
				delivering person-directed planning services and in team-based delivery of
				services for individuals with dementing illness and individuals with advanced
				illness.
								.
				(3)Payment under
			 physician fee scheduleSection 1848(j)(3) of the Social Security
			 Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(GG),
			 after (2)(FF) (including administration of the health risk
			 assessment),.
				(4)Frequency
			 limitationSection 1862(a) of the Social Security Act (42 U.S.C.
			 1395y(a)) is amended—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (O), by striking and at the end;
						(ii)in
			 subparagraph (P) by striking the semicolon at the end and inserting ,
			 and; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(Q)in the case of planning services (as
				defined in section 1861(iii)(1)), which are furnished more frequently than is
				covered under subparagraph (B) of such
				section;
								;
				and
						(B)in paragraph (7),
			 by striking or (P) and inserting (P), or
			 (Q).
					(5)Effective
			 dateThe amendments made by this subsection shall apply to
			 services furnished on or after January 1, 2015.
				(b)Medicaid
			 coverage of planning services
				(1)In
			 generalSection 1905(a) of
			 the Social Security Act (42 U.S.C. 1396d(a)) is amended—
					(A)by redesignating
			 paragraph (29) as paragraph (30);
					(B)in paragraph (28),
			 by striking at the end and; and
					(C)by inserting after
			 paragraph (28) the following new paragraph:
						
							(29)planning services (as defined in section
				1861(iii));
				and
							.
					(2)Conforming
			 amendmentSection 1902(a)(10)(A) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(A)) is amended by striking and (28) and
			 inserting , (28), and (29).
				(3)Effective
			 date
					(A)In
			 generalExcept as provided in subparagraph (B), the amendments
			 made by paragraphs (1) and (2) take effect on January 1, 2015.
					(B)Extension of
			 effective date for State law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary determines requires State legislation in order for the plan to
			 meet the additional requirements imposed by the amendments made by paragraphs
			 (1) and (2), the State plan shall not be regarded as failing to comply with the
			 requirements of such title solely on the basis of its failure to meet these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of the enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is considered to be a separate regular
			 session of the State legislature.
					(c)Advanced
			 illness care coordination services projectSection 1115A(b)(2) of
			 title XI of the Social Security Act (42 U.S.C. 1315a(b)(2)) is amended—
				(1)in subparagraph
			 (A), by adding at the end the following new sentence: The models
			 selected under this subparagraph shall include the model described in
			 subparagraph (D) and such model shall be implemented by not later than December
			 31, 2015.; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(D)Advanced
				illness care coordination services model
							(i)Model
								(I)In
				generalThe model described in this subparagraph is a model under
				which payments are made to applicable providers that furnish advanced illness
				care coordination services to eligible individuals.
								(II)RequirementAt
				least one applicable provider selected for participation under the model shall
				be a hospice program (as defined in section 1861(dd)(2)).
								(ii)Applicable
				providerIn this subparagraph, the term applicable
				provider means a hospice program (as defined in section 1861(dd)(2)) or
				other provider of services (as defined in section 1861(u)) or supplier (as
				defined in section 1861(d)) that—
								(I)furnishes
				advanced illness care coordination services through an interdisciplinary team
				(as defined in section 1861(iii)(5)); and
								(II)meets such other
				requirements the Secretary may determine to be appropriate.
								(iii)Advanced
				illness care coordination servicesIn this subparagraph, the term
				advanced illness care coordination services means the following
				services:
								(I)Planning services
				(as defined in section 1861(iii)).
								(II)A
				multi-dimensional assessment of the individual’s strengths and
				limitations.
								(III)An assessment
				of the individual’s formal and informal supports, including family
				caregivers.
								(IV)Comprehensive
				medication review and management (including, if appropriate, counseling and
				self-management support).
								(V)In-home
				supportive services for the eligible individual and family caregivers
				consistent with the care plan.
								(VI)24-hour access
				to emergency support in person or via telephone or telemedicine with the
				individual’s medical record and care plan available to the responder.
								(VII)Coordination
				across health care and social service systems, including involvement of the
				interdisciplinary team to evaluate quality and address concerns.
								(VIII)Such other
				services as specified by the Secretary.
								(iv)Eligible
				individualIn this subparagraph, the term eligible
				individual means an individual who—
								(I)is entitled to,
				or enrolled for, benefits under part A of title XVIII and enrolled under part B
				of such title, but not enrolled under part C of such title; and
								(II)has the need for
				assistance with two or more activities of daily living (defined as bathing,
				dressing, eating, getting out of bed or a chair, mobility, and toileting) that
				are caused by one or more progressive
				conditions.
								.
				4.Quality
			 measurement development
			(a)In
			 generalSection 931(c)(2) of
			 the Public Health Service Act (42 U.S.C. 299b–31(c)(2)) is amended—
				(1)by redesignating
			 subparagraphs (I) and (J) as subparagraphs (L) and (M), respectively;
			 and
				(2)by inserting
			 after subparagraph (H) the following new subparagraphs:
					
						(I)the process of
				eliciting and documenting patient (and, where relevant and appropriate, family
				caregiver) goals, preferences, and values from the patient or from a legally
				authorized representative, including the articulation of goals that accurately
				reflect how the patient wants to live;
						(J)the
				effectiveness, patient-centeredness (and, where relevant, family
				caregiver-centeredness), and accuracy of care plans, including documentation of
				individual goals, preferences, and values;
						(K)agreement and
				consistency among—
							(i)the patient’s
				goals, values, and preferences;
							(ii)any documented
				care plan;
							(iii)the treatment
				delivered; and
							(iv)outcomes of
				treatment;
							.
				(b)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of Health and Human Services to carry out the amendments made by this
			 section, $5,000,000 for fiscal year 2014. Amounts appropriated under the
			 preceding sentence shall remain available until expended.
			5.Inclusion of
			 advance care planning materials in the Medicare & You handbook
			(a)In
			 generalSection 1804(a) of
			 the Social Security Act (42 U.S.C. 1395b–2(a)) is amended—
				(1)in paragraph (2), by striking
			 and at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting a semicolon; and
				(3)by inserting
			 after paragraph (3) the following new paragraphs:
					
						(4)information
				on—
							(A)care
				planning;
							(B)how individual
				goals, values, and preferences should be considered in framing a care plan;
				and
							(C)a range of
				approaches for treating advanced illness, including disease modifying options,
				palliative care that supports individuals from the onset of advanced illness
				and can be provided at the same time as all other care types, and hospice care;
				and
							(5)information on
				documentation options for care planning or advance care planning, including
				advance directives and portable treatment
				orders.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to notices
			 distributed on or after January 1, 2015.
			6.Care Planning
			 Advisory Board
			(a)EstablishmentThe
			 Secretary of Health and Human Services shall establish the Care Planning
			 Advisory Board (in this section referred to as the Advisory
			 Board).
			(b)Membership
				(1)In
			 generalThe Advisory Board shall be composed of 15 members, to be
			 appointed not later than 30 days after the date of the enactment of this Act,
			 as follows:
					(A)The President of
			 the United States shall appoint 3 members.
					(B)The majority
			 leader of the Senate shall appoint 3 members.
					(C)The minority
			 leader of the Senate shall appoint 3 members.
					(D)The Speaker of
			 the House of Representatives shall appoint 3 members.
					(E)The minority
			 leader of the House of Representatives shall appoint 3 members.
					(2)RepresentationThe
			 membership of the Advisory Board shall include individuals who (with a
			 preference for individuals who also are members of the group they are appointed
			 to represent)—
					(A)represent the
			 interests of—
						(i)patient advocacy
			 groups;
						(ii)older
			 adults;
						(iii)individuals
			 with cognitive or functional limitations;
						(iv)family
			 caregivers for individuals described in clause (ii) or (iii);
						(v)palliative care
			 and hospice providers;
						(vi)researchers;
						(vii)ethicists;
						(viii)faith
			 communities;
						(ix)health care
			 providers; and
						(x)health care
			 facilities;
						(B)have demonstrated
			 experience in dealing with issues related to health care decisionmaking and
			 health care policy; and
					(C)represent the
			 health care interests and needs of a variety of geographic areas and
			 demographic groups.
					(c)DutiesThe
			 Advisory Board shall advise the Secretary on issues related to care planning,
			 advanced illness coordination services, advance care planning, and
			 documentation options, including how to—
				(1)assure that
			 individuals with advanced illness receive person- and family-centered
			 care;
				(2)assist
			 individuals with advanced illness to develop a treatment plan that is formed
			 around their goals, values, and preferences, that is informed by research on
			 disease trajectory, and that includes a documented plan that is realistic,
			 actionable, and concrete, and that may include the use of advance directives,
			 portable treatment orders (where appropriate), or other forms used in the State
			 or locality;
				(3)develop and
			 monitor a demonstration program that includes an optimal service array to
			 support individuals with advanced illness with services designed to manage
			 symptoms as illness progresses;
				(4)provide health
			 care that is consistent with individuals’ current treatment preferences or, for
			 those whose capacity to make decisions is impaired, with the individuals’
			 values and goals, and specific directions documented in advance directives and
			 portable treatment orders;
				(5)encourage
			 provider participation in educational and training activities addressing care
			 planning, advanced illness care, and advance care planning;
				(6)develop quality
			 measures, including process, outcome, and experience measures, that applicable
			 providers should report for planning services (as defined in section 1861(iii)
			 of the Social Security Act, as added by section 3);
				(7)determine the
			 appropriate role for discharge planners in educating individuals and their
			 families about care planning services, advance care planning, palliative care,
			 hospice, advance directives, portable treatment orders, and other relevant
			 services, supports, planning tools, and documentation options;
				(8)develop and
			 promote best practices in communications about advanced illness between
			 providers, individuals, and family caregivers in different settings, including
			 acute care hospitals;
				(9)evaluate the
			 feasibility of replacing life expectancy in months with clinical criteria to
			 determine eligibility for hospice care; and
				(10)promote
			 effective advance care planning and effective and appropriate use of portable
			 treatment orders.
				(d)Application of
			 FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 apply to the Advisory Board.
			(e)Pay and
			 reimbursement
				(1)No compensation
			 for members of Advisory BoardExcept as provided in paragraph
			 (2), a member of the Advisory Board may not receive pay, allowances, or
			 benefits by reason of their service on the Board.
				(2)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence under subchapter I of chapter 57 of title 5, United
			 States Code.
				(f)ReportNot
			 later than 3 years after the establishment of the Advisory Board, the Advisory
			 Board shall submit to Congress a final report containing the findings and
			 conclusions of the Advisory Board, together with recommendations for such
			 legislation and administrative actions as the Advisory Board considers
			 appropriate.
			(g)TerminationThe
			 Advisory Board shall terminate 30 days after submitting the report under
			 subsection (f).
			(h)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			7.Improvement of policies related to the use
			 and portability of advance directives
			(a)MedicareSection 1866(f) of the
			 Social Security Act (42 U.S.C.
			 1395cc(f)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (A)(i), by striking
			 State law and all that follows through medical
			 care and inserting relevant State and Federal law (whether
			 statutory or as recognized by the courts) to make decisions concerning medical
			 care;
					(B)by striking
			 subparagraph (B);
					(C)by redesignating
			 subparagraphs (C), (D), and (E) as subparagraphs (G), (H), and (I),
			 respectively;
					(D)by inserting
			 after subparagraph (A) the following new subparagraphs:
						
							(B)to document in a prominent part of the
				individual's current medical record whether or not the individual has an
				advance directive or portable treatment order, to request a copy of the advance
				directive or portable treatment order, as applicable, and if received, to
				include the copy (or the content of the document or documents) in a prominent
				part of such record;
							(C)to provide each individual with the
				opportunity to discuss the information provided pursuant to subparagraph (A)
				with an appropriately trained employee or volunteer of the provider or
				organization;
							(D)for an individual with decisional
				capacity under State law, to follow the individual’s current treatment
				instructions, as expressed in writing or through verbal or nonverbal
				communications;
							(E)for an individual who lacks decisional
				capacity—
								(i)to ensure that treatment decisions
				are made in accordance with current preferences, values, and goals of the
				individual, when possible to ascertain and follow, and in accordance with
				current advance directives and portable treatment orders that are valid under
				State law where the care is delivered, and instructions provided by legally
				authorized representatives in accordance with State and Federal law;
								(ii)in the absence of a current
				advance directive or portable treatment order that is valid under State law
				where the care is delivered, to deliver treatment based on credible evidence of
				the individual’s treatment preferences, goals, and values, such as a current
				advance directive or portable treatment order executed in another State or past
				statements about treatment preferences; and
								(iii)to reconcile actual or suspected
				discrepancies among advance directives, portable treatment orders, and other
				evidence in accordance with State law, and, where State law is silent, to
				reconcile discrepancies in the manner most likely to deliver treatment that is
				consistent with the individual’s treatment preferences, goals, and
				values;
								(F)that specify narrow, but potentially
				recurring, conditions or circumstances under which an advance directive,
				portable treatment order, or treatment directions from an individual or legally
				authorized representative would not be followed, such as—
								(i)where the validity or authenticity
				of a document is in question;
								(ii)where there is evidence that an
				individual’s preferences changed after the individual documented preferences in
				an advance directive or portable treatment order;
								(iii)where the treatment sought by the
				individual is not medically indicated; and
								(iv)because of conscience objections
				in accordance with paragraph (3);
								;
				
					(E)in subparagraph
			 (H), as redesignated by subparagraph (C), by striking State law
			 and all that follows through respecting and inserting
			 this section and relevant State and Federal law (whether statutory or as
			 recognized by the courts) respecting;
					(F)in subparagraph
			 (I), as redesignated by subparagraph (C), by inserting and portable
			 treatment orders before the period at the end;
					(G)in the flush
			 matter at the end, by striking (C) and inserting
			 (G); and
					(H)by adding at the
			 end the following new sentence: Nothing in subparagraph (D) or (E) shall
			 be construed to apply to sterilization or abortion.;
					(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
				(3)by inserting
			 after paragraph (2) the following new paragraph:
					
						(3)Nothing in this section shall be
				construed to prohibit the application of a State law which allows for an
				objection on the basis of conscience for any health care provider or any agent
				of such provider which as a matter of conscience cannot implement an advance
				directive.
						;
				(4)in paragraph (4),
			 as redesignated by paragraph (2)—
					(A)by striking
			 written;
					(B)by striking
			 State law and inserting State or Federal law;
			 and
					(C)by striking
			 of the State;
					(5)by redesignating
			 paragraph (5), as redesignated by paragraph (2), as paragraph (6);
				(6)by inserting
			 after paragraph (4) the following new paragraph:
					
						(5)In this subsection, the term
				portable treatment order means a treatment order designed to
				document a clinical process that includes shared, informed medical
				decisionmaking, that reflects the individual’s goals of care and values, and
				that is designed to apply across care settings, including the
				home.
						; and
				
				(7)by inserting
			 after paragraph (6), as redesignated by paragraph (6), the following new
			 paragraph:
					
						(7)Nothing in this subsection shall
				permit the Secretary to seek civil penalties, including exclusion from
				participation in the program under this title or the program under title XIX,
				against an individual or entity if the individual or entity—
							(A)used reasonable efforts to deliver
				care that is consistent with an individual's goals, preferences, and values
				when addressing decisionmaking for an individual who lacks decisional capacity;
				or
							(B)declined to furnish care in accordance
				with paragraph
				(3).
							.
				(b)MedicaidSection 1902(w) of the
			 Social Security Act (42 U.S.C.
			 1396a(w)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (A)(i), by striking
			 State law and all that follows through medical
			 care and inserting relevant State and Federal law (whether
			 statutory or as recognized by the courts) to make decisions concerning medical
			 care;
					(B)by striking
			 subparagraph (B);
					(C)by redesignating
			 subparagraphs (C), (D), and (E) as subparagraphs (F), (G), and (H),
			 respectively;
					(D)by inserting
			 after subparagraph (A) the following new subparagraphs:
						
							(B)to document in a prominent part of the
				individual's current medical record whether or not the individual has an
				advance directive or portable treatment order, to request a copy of the advance
				directive and or portable treatment order, and if received, to include the copy
				(or the content of the document or documents) in a prominent part of such
				record;
							(C)to provide each individual with the
				opportunity to discuss the information provided pursuant to subparagraph (A)
				with an appropriately trained personnel of the provider or organization;
							(D)for an individual with decisional
				capacity under State law, to follow the individual’s current treatment
				instructions, as expressed in writing or through verbal or non-verbal
				communications;
							(E)for an individual who lacks decisional
				capacity—
								(i)to ensure that treatment decisions
				are made in accordance with State law addressing legally authorized
				representatives and advance directives;
								(ii)in the absence of a current
				advance directive or portable treatment order, to deliver treatment based on
				credible evidence of the individual’s treatment preferences, goals, and values,
				such as an advance directive or portable treatment order executed in another
				State or past statements about treatment preferences; and
								(iii)to reconcile actual or suspected
				discrepancies among advance directives, portable treatment orders, and other
				evidence in accordance with State law, and, where State law is silent, to
				reconcile discrepancies in the manner most likely to deliver treatment that is
				consistent with the individual’s treatment preferences, goals, and
				values;
								(F)that specify narrow, but potentially
				recurring, conditions or circumstances under which an advance directive,
				portable treatment order, or treatment directions from an individual or legally
				authorized representative would not be followed, such as—
								(i)where the validity or authenticity
				of a document is in question;
								(ii)where there is evidence that an
				individual’s preferences changed after the individual documented preferences in
				an advance directive or portable treatment order;
								(iii)where the treatment sought by the
				individual is not medically indicated; and
								(iv)because of conscience objections
				in accordance with paragraph (3);
								;
				
					(E)in subparagraph
			 (H), as redesignated by subparagraph (C), by striking State law
			 and all that follows through respecting and inserting
			 this section and relevant State and Federal law (whether statutory or as
			 recognized by the courts) respecting;
					(F)in subparagraph
			 (I), as redesignated by subparagraph (C), by inserting and portable
			 treatment orders before the period at the end;
					(G)in the flush
			 matter at the end, by striking (C) and inserting
			 (G); and
					(H)by adding at the
			 end the following new sentence: Nothing in subparagraph (D) or (E) shall
			 be construed to apply to sterilization or abortion.; and
					(2)in paragraph
			 (4)—
					(A)by striking
			 written;
					(B)by striking
			 State law and inserting State or Federal law;
			 and
					(C)by striking
			 of the State;
					(3)by redesignating
			 paragraph (5) as paragraph (6);
				(4)by inserting
			 after paragraph (4) the following new paragraph:
					
						(5)In this subsection, the term
				portable treatment order means a treatment order designed to
				document a clinical process that includes shared, informed medical
				decisionmaking, that reflects the individual’s goals of care and values, and
				that is designed to apply across care settings, including the
				home.
						;
				and
				(5)by inserting
			 after paragraph (6), as redesignated by paragraph (3), the following new
			 paragraph:
					
						(7)Nothing in this subsection shall
				permit the Secretary to seek civil penalties, including exclusion from
				participation in the program under this title or the program under title XVIII,
				against an individual or entity if the individual or entity—
							(A)used reasonable efforts to deliver
				care that is consistent with an individual's goals, preferences, and values
				when addressing decisionmaking for an individual who lacks decisional capacity;
				or
							(B)declined to furnish care in accordance
				with paragraph
				(3).
							.
				(c)Clarification
			 with respect to advance directivesSection 7 of the Assisted
			 Suicide Funding Restriction Act of 1997 (42 U.S.C. 14406) is amended—
				(1)in paragraph (1),
			 by striking or at the end; and
				(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)to require any
				provider or organization, or any employee of such a provider or organization,
				to follow or be bound by a request from an individual or legally authorized
				representative, an advance directive, or a portable treatment order that
				directs the purposeful causing of, or the purposeful assisting in causing, the
				death of any individual, such as by assisted suicide, euthanasia, or mercy
				killing; or
						(3)to allow
				discrimination against or imposition of penalties on any provider or
				organization, or any employee of such a provider or organization, that refuses,
				for any reason, including an objection based on a religious, conscience, or
				moral objection, to inform, counsel, or in any way participate in the
				purposeful causing of, or the purposeful assisting in causing, the death of any
				individual, such as by assisted suicide, euthanasia, or mercy
				killing.
						.
				(d)Effective Dates
				(1)In generalSubject to paragraph (2), the amendments
			 made by subsections (a) and (b) shall apply to provider agreements and
			 contracts entered into, renewed, or extended under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.), and to State plans under title XIX of such Act (42 U.S.C. 1396 et seq.),
			 on or after such date as the Secretary of Health and Human Services specifies,
			 but in no case may such date be later than 1 year after the date of the
			 enactment of this Act.
				(2)Extension of effective date for State law
			 amendmentIn the case of a
			 State plan under title XIX of the Social Security
			 Act (42 U.S.C. 1396 et seq.) which the Secretary of Health and Human
			 Services determines requires State legislation in order for the plan to meet
			 the additional requirements imposed by the amendments made by subsection (b),
			 the State plan shall not be regarded as failing to comply with the requirements
			 of such title solely on the basis of its failure to meet these additional
			 requirements before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of the enactment of this Act. For purposes of the previous
			 sentence, in the case of a State that has a 2-year legislative session, each
			 year of the session is considered to be a separate regular session of the State
			 legislature.
				8.Additional
			 requirements for facilities
			(a)Requirements
				(1)In
			 generalSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is
			 amended—
					(A)in subparagraph
			 (V), by striking and at the end;
					(B)in subparagraph
			 (W), as added by section 3005(1)(C) of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), by redesignating such subparagraph as
			 subparagraph (X), moving such subparagraph to follow subparagraph (V), moving
			 such subparagraph 2 ems to the left, and striking the period at the end and
			 inserting a comma;
					(C)in subparagraph
			 (W), as added by section 6406(b)(3) of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), by redesignating such subparagraph as
			 subparagraph (Y), moving such subparagraph to follow subparagraph (X), as added
			 by subparagraph (B), moving such subparagraph 2 ems to the left, and striking
			 the period at the end and inserting , and; and
					(D)by inserting
			 after subparagraph (Y) the following new subparagraph:
						
							(Z)in the case of hospitals, skilled
				nursing facilities, home health agencies, and hospice programs, to assure that
				appropriate documentation of care plans made while the individual received care
				by or through the provider (which may include advance directives, portable
				orders, or other locally appropriate documents) be completed prior to discharge
				to allow the plan to be carried out after
				discharge.
							.
					(2)Effective
			 DateThe amendments made by this subsection shall apply to
			 agreements entered into or renewed on or after January 1, 2015.
				(b)HHS study and
			 report
				(1)StudyThe Secretary of Health and Human Services
			 shall conduct a study on the extent to which hospitals, skilled nursing
			 facilities, hospice programs, home health agencies, and applicable providers of
			 planning services under section 1861(iii) of the Social Security Act, as added
			 by section 3(a), work with individuals to—
					(A)engage in a care planning process;
					(B)thoroughly and completely document the care
			 planning process in the medical record;
					(C)complete documents necessary to support the
			 treatment and care plan, such as portable treatment orders and advance
			 directives;
					(D)provide services
			 and support that is free from discrimination based on advanced age, disability
			 status, or advanced illness; and
					(E)provide documentation necessary to carry
			 out the treatment plan to—
						(i)subsequent providers or facilities;
			 and
						(ii)the individual, their legally authorized
			 representatives, and, where appropriate and relevant, their family
			 caregiver.
						(2)ReportNot later than January 1, 2018, the
			 Secretary of Health and Human Services shall submit to Congress a report on the
			 study conducted under paragraph (1) together with recommendations for such
			 legislation and administrative action as the Secretary determines to be
			 appropriate.
				9.Grants for
			 increasing public awareness of advance care planning and advanced illness
			 care
			(a)Material and
			 resources development
				(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) is authorized to award
			 grants to entities described in subsection (d) to develop online training
			 modules, decision support tools, and instructional materials for individuals,
			 family caregivers, and health care providers that include—
					(A)for healthy
			 individuals, the importance of—
						(i)identifying an
			 individual who will make treatment decisions in the event of future cognitive
			 incapacity;
						(ii)discussing
			 values and goals relevant to catastrophic injury or illness; and
						(iii)completing an
			 advance directive that—
							(I)appoints a
			 surrogate; and
							(II)documents goals
			 and values and other information that should be considered in making treatment
			 decisions;
							(B)for individuals
			 with advanced illness, the importance of—
						(i)articulating
			 goals of care;
						(ii)understanding
			 prognosis and typical disease trajectory;
						(iii)evaluating
			 treatment options in light of goals of care;
						(iv)developing a
			 treatment plan; and
						(v)documenting the
			 treatment plan on advance directives, portable treatment orders, and other
			 documentation forms used in the locality where the plan is to be
			 executed;
						(C)the role and
			 effective use of State and other advance directive forms and portable treatment
			 orders; and
					(D)the range of
			 services for individuals facing advanced illness, including planning services,
			 palliative care, and hospice care.
					(2)PeriodAny
			 grant awarded under paragraph (1) shall be for a period of 3 years.
				(b)Establishment
			 and maintenance of web- and telephone-Based resources
				(1)In
			 generalThe Secretary is authorized to award grants to entities
			 described in subsection (d) to establish and maintain a website and telephone
			 hotline to disseminate resources developed under subsection (a) and materials
			 designed by the Department of Health and Human Services Center for Faith-Based
			 and Neighborhood Partnerships for faith communities.
				(2)PeriodAny
			 grant awarded under paragraph (1) shall be for a period of 5 years.
				(3)Ability to
			 sustain activitiesThe Secretary shall take into account the
			 ability of an entity to sustain the activities described in paragraph (1)
			 beyond the 5-year grant period in determining whether to award a grant under
			 paragraph (1) to the entity.
				(c)National public
			 education campaign
				(1)In
			 generalThe Secretary is authorized to award grants to entities
			 described in subsection (d) to conduct a national public education campaign to
			 raise public awareness of advance care planning and advanced illness care,
			 including the availability of the resources created under subsections (a) and
			 (b).
				(2)PeriodAny
			 grant awarded under paragraph (1) shall be for a period of 5 years.
				(d)Eligible
			 entitiesEntities described in this subsection are public or
			 private entities (including States or political subdivisions of a State,
			 faith-based organizations, and religious educational institutions), or a
			 consortium of any such entities.
			(e)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated to the
			 Secretary—
					(A)for purposes of
			 making grants under subsection (a), $5,000,000 for fiscal year 2015, to remain
			 available until expended;
					(B)for purposes of
			 making grants under subsection (b), $5,000,000 for fiscal year 2015, to remain
			 available until expended; and
					(C)for purposes of
			 making grants under subsection (c), $5,000,000 for fiscal year 2015 to remain
			 available until expended.
					(2)LimitationNone
			 of the funds appropriated under paragraph (1) shall be used to—
					(A)develop a model
			 advance directive;
					(B)develop or employ
			 a dollars-per-quality adjusted life year (or similar measure that discounts the
			 value of a life because of an individual's disability); or
					(C)make a grant to a
			 private entity that advocates, promotes, or facilitates any item or procedure
			 for which funding is unavailable under the Assisted Suicide Funding Restriction
			 Act of 1997 (Public Law 105–12).
					10.HHS study and report on the storage of
			 advance directives
			(a)StudyThe Secretary of Health and Human Services
			 shall conduct a study on State and regional activities with respect to storing
			 completed advance directives and portable treatment orders. Such study shall
			 include an analysis of the practicality and feasibility of establishing a
			 national registry for completed advance directives and portable treatment
			 orders, taking into consideration the constraints created by the privacy
			 provisions enacted as a result of the Health Insurance Portability and
			 Accountability Act of 1996 (Public Law 104–191).
			(b)ReportNot later than January 1, 2017, the
			 Secretary of Health and Human Services shall submit to Congress a report on the
			 study conducted under subsection (a) together with recommendations for such
			 legislation and administrative action as the Secretary determines to be
			 appropriate.
			11.GAO study and
			 report on the provisions of, and amendments made by, this Act
			(a)StudyThe
			 Comptroller General of the United States (in this section referred to as the
			 Comptroller General) shall conduct a study on the provisions of,
			 and amendments made by, this Act, including the quality (such as individual and
			 family experience, individual understanding of treatment choices, and alignment
			 among individual goals, values, and preferences, the documented care plan,
			 treatment delivered, and treatment outcomes) associated with such provisions
			 and such amendments.
			(b)ReportNot
			 later than January 1, 2018, the Comptroller General shall submit to Congress a
			 report containing the results of the study conducted under subsection (a),
			 together with recommendations for such legislation and administrative action as
			 the Comptroller General determines appropriate.
			12.Consultation
			 with the Care Planning Advisory BoardThe Secretary of Health and Human Services
			 shall consult with the Care Planning Advisory Board established under section 6
			 in order to ensure that every activity carried out under the provisions of, and
			 amendments made by, this Act will help individuals to—
			(1)receive education
			 and care that is free from discrimination based on advanced age, disability
			 status, or presence of advanced illness;
			(2)develop plans and
			 receive care that is consistent with each individual’s goals, values and
			 preferences; and
			(3)receive an
			 explanation of a range of perspectives on approaches for treating advanced
			 illness, including disease modifying options, palliative care that supports
			 individuals from the onset of advanced illness and can be provided at the same
			 time as all other care types, and hospice care.
			13.Rule of
			 constructionNothing in the
			 provisions of, or the amendments made by, this Act shall be construed to limit
			 the restrictions of, or to authorize the use of Federal funds for any service,
			 material, or activity pertaining to an item or service or procedure for which
			 funds are unavailable under, the Assisted Suicide Funding Restriction Act of
			 1997 (Public Law 105–12).
		
